Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16282831 and 16780089, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
There is a lack of support or enablement for “configuring an electrical submersible pump comprising a gas separator to induce a gas lift effect in a well wherein the well comprises a central tubing within a casing such that an annulus is formed between the central tubing and the casing; and producing hydrocarbons from the well with the electrical submersible pump such that reservoir fluid is produced up the central tubing and a mixture comprising reservoir gas and reservoir fluid is produced up the annulus” (see independent claim 1) and for “an electrical submersible pump suspended from the fluid entrance opening of the central tubing; wherein the electrical submersible pump comprises a pump operably connected to the fluid entrance see independent claim 15).
Accordingly, claims 1-20 are not entitled to the benefit of the prior applications.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“clearance” (see claims 4-5 and 19-20; it is suggested to assign a reference numeral and lead line and to update Figures 1A-1C and the specification accordingly);
“comparable process” (see claims 12-14; the structures that correspond to the comparable process do not appear to be shown, so it is not known what structures are included in the “comparable process”);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because:
Figure 1C shows a cross-section view in which one of the reference numerals “2” is out of alignment and thus not readable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claims 13-14 are objected to because of the following informalities: the acronym “ESP” should be explained in the claim to improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the range is not clear because it is not understood what the upper limit is supposed to be for the limitation “5% or more”.
comparable" in claims 12-14 is a relative term which renders the claim indefinite.  The term "comparable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 12-14, it is not clear what the phrase “a comparable process without the configuring step”. For example, is a comparable process without an ESP, without a gas separator, without a gas lift effect, or any combination thereof? For examination purposes, examiner assumes that the phrase refers to a process without a gas separator and without a gas lift effect.
Regarding claim 13, the range is not clear because it is not understood what the upper limit is supposed to be for the limitation “6% or more”.
Regarding claims 13-14, it is not clear what the phrase “over the ESP run” means. For examination purposes, examiner assumes that it means “over the time of a given ESP run”.
Regarding claim 14, the claim term “a comparable process” is recited twice at lines 2 and 4, and it is not clear if they refer to the same process or to different processes. For examination purposes, examiner assumes that it refers to different processes.
Regarding claim 14, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “the hydrocarbons produced from the well are about the same or more than a comparable process”, and the claim also recites “the hydrocarbons produced from the well are at least 5% or more than a comparable process” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. There 
Regarding claim 14, the range is not clear because it is not understood what the upper limit is supposed to be for the limitation “5% or more” and the limitation “6% or more”.
Regarding claim 17, when there are a plurality of tubing strings, it is not clear if each individual tubing string has a smaller cross-section area than the cross-section area of the central tubing, or if the total sum of the cross-section areas of all of the tubing strings is smaller than the cross-section area of the central tubing. For examination purposes, examiner assumes the total sum of the cross-section areas of all of the tubing strings is smaller than the cross-section area of the central tubing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El Mahbes et al. US20200362683.
Regarding independent claim 1, El Mahbes discloses, in Figures 1-3,
A process (Fig. 1-3) for increasing hydrocarbon production using an electrical submersible pump (Fig. 1 and 3; assembly of ESP 102 and multiphase diverter 106 and velocity tube assembly 104) comprising: 

producing hydrocarbons from the well with the electrical submersible pump such that reservoir fluid is produced up the central tubing (Fig. 1) and a mixture comprising reservoir gas and reservoir fluid is produced up the annulus (Fig. 1; [0022] “encourages lighter fluids and gases to continue moving upward through the well 200”).

Regarding claim 3, El Mahbes discloses wherein the gas lift effect is induced in the absence of injecting gas into the well from the surface (Fig. 1 shows absence of surface gas injection).

Regarding independent claim 15, El Mahbes discloses, in Figures 1-3,
A system (Fig. 1-3) for increasing hydrocarbon production using an electrical submersible pump (Fig. 1 and 3; assembly of ESP 102 and multiphase diverter 106 and velocity tube assembly 104) comprising: 
a well (well 200) comprising a central tubing (production tubing 214) within a casing (casing 208) wherein the central tubing comprises a fluid exit opening (Fig. 3; production tubing 
an electrical submersible pump suspended from the fluid entrance opening of the central tubing (Fig. 1 and 3; assembly of ESP 102 and multiphase diverter 106 and velocity tube assembly 104); 
wherein the electrical submersible pump comprises a pump (pump 108) operably connected to the fluid entrance opening of the central tubing (pump 108), a gas separator (Fig. 2; multiphase diverter 106) to induce a gas lift effect ([0030] “provides a tight clearance”; [0031] use the tight clearance to induce a gas lift effect by accelerating the wellbore fluids at or near critical velocity to assist with separation of entrained gases from liquids; [0032] “maintain the fluids at a relatively high velocity to maximize drawdown of the well 200 while reducing the presence of solids and gases that are drawn into the electric submersible pump 102”) operably connected to the pump (Fig. 2; multiphase diverter 106 is operably connected to pump 108), and a motor (Fig. 3; motor 110) operably connected to the gas separator (Fig. 3; motor 110 is operably connected to the multiphase diverter 106); 
wherein the system is configured to produce reservoir fluid up the central tubing (Fig. 1 and 3) and to produce a mixture comprising reservoir fluid and reservoir gas up an annulus between the central tubing and the casing (Fig. 1 and 3; [0022] “encourages lighter fluids and gases to continue moving upward through the well 200”); and 
wherein the system is configured to induce a gas lift effect in the absence of injecting gas into the well from the surface ([0030] “provides a tight clearance”; [0031] use the tight clearance to induce a gas lift effect by accelerating the wellbore fluids at or near critical velocity to assist with separation of entrained gases from liquids; [0032] “maintain the fluids at a relatively high velocity to maximize drawdown of the well 200 while reducing the presence of solids and gases that are drawn into the electric submersible pump 102”; Fig. 1 shows absence of surface gas injection).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-5, 10-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Mahbes et al. US20200362683 alone.
Regarding claim 2, El Mahbes discloses wherein the configuring step comprises suspending the electrical submersible pump from the central tubing such that velocity of a gas (Fig. 1; [0022] “encourages lighter fluids and gases to continue moving upward through the well 200”) separated by the gas separator is a critical velocity of reservoir fluid ([0030] “provides a tight clearance”; [0031] use the tight clearance to induce a gas lift effect by accelerating the wellbore fluids at or near critical velocity to assist with separation of entrained gases from liquids; [0032] “maintain the fluids at a relatively high velocity to maximize drawdown of the well 
El Mahbes is silent regarding velocity of a gas separated by the gas separator is above a critical velocity of reservoir fluid.
One of ordinary skill in the art having problems with the presence of too much gas in downhole pumps which thus reduce the efficiency of downhole pumps would have looked to increasing the velocity of the produced gas and would have been able to narrow the group of potential gas velocities to a finite group of three known options (the gas velocity is either below critical velocity, at critical velocity, or above critical velocity) that are known to form acceptable velocities for formation fluid production, which would be an acceptable number to form “a reasonable expectation of success”.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the gas velocity as taught by El Mahbes so that it is above a critical velocity of reservoir fluid since it is obvious to try from a finite/limited number of options (the gas velocity is either below critical velocity, at critical velocity, or above critical velocity), in order to yield the predictable result and benefit of providing a sufficient gas velocity to assist with the separation of entrained gases from the liquids so that the separated free gas can bypass the pump (El Mahbes; [0031] Bernoulli’s principle and separation of gas from liquid) with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Regarding claim 4, El Mahbes discloses wherein the configuring step comprises suspending the electrical submersible pump from the central tubing such that the central tubing within the casing comprises a clearance uphole from the electrical submersible pump (Fig. 1).
El Mahbes is silent regarding a clearance which is less than about 30% of the casing diameter.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the clearance as taught by El Mahbes so that it is less than about 30% of the casing diameter as taught by El Mahbes and by having the clearance still remain larger than the clearance between the shroud 114 and the well casing 208. The modification would be performed for the purpose of providing a gas lift effect on any produced liquids in the annulus that has bypassed the pump.

Regarding claim 5, El Mahbes discloses wherein the configuring step comprises suspending the electrical submersible pump from the central tubing such that the central tubing within the casing comprises a clearance uphole from the electrical submersible pump (Fig. 1).
El Mahbes is silent regarding a clearance which is less than about 20% of the casing diameter.
El Mahbes teaches a clearance which is less than about 20% of the casing diameter ([0030] “cross-sectional width of the external annular space is between about 2.5% to about 12% of the diameter of the well casing 208”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the clearance as taught by El Mahbes so that it is less than about 20% of the casing diameter as taught by El Mahbes and by having the clearance still remain larger than the clearance between the shroud 114 and the well casing 208. The modification would be performed for the purpose of providing a gas lift effect on any produced liquids in the annulus that has bypassed the pump.


El Mahbes is silent regarding wherein the separation efficiency of the gas separator is from about 60 to about 100%.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the separation efficiency as taught by El Mahbes so that it is from about 60 to about 100% since the general conditions of the claim are disclosed in the prior art (in which the general conditions are the use of the gas separator in a downhole completion/production operation). The modification would be performed for the purpose of operating the gas separator at a higher range of efficiency in order to minimize wasting energy.

Regarding claim 11, El Mahbes discloses wherein the electrical submersible pump has an intake pressure (Fig. 1 and 3; ESP 102 with a corresponding intake pressure; [0021] “pump 108 includes a pump intake”).
El Mahbes is silent regarding wherein the electrical submersible pump has an intake pressure below the bubble point of the reservoir.
One of ordinary skill in the art having problems with the presence of too much gas in downhole pumps as well as for surface liquid processing equipment which thus reduce the efficiency of downhole pumps and the surface liquid processing equipment would have looked to configure the intake pressure relative to the bubble point pressure of the reservoir and would have been able to narrow the group of relative intake pressure to a finite group of three known options (the intake pressure is either below the bubble point pressure of the reservoir, at the bubble point pressure of the reservoir, or above the bubble point pressure of the reservoir) that 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the relative intake pressure as taught by El Mahbes so that it is below the bubble point of the reservoir since it is obvious to try from a finite/limited number of options (the intake pressure is either below the bubble point pressure of the reservoir, at the bubble point pressure of the reservoir, or above the bubble point pressure of the reservoir), in order to yield the predictable result and benefit of ensuring that previously-entrained gas portion has been allowed to be separated from the liquid portion so that the separated gas portion can bypass the pump with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Regarding claim 12, El Mahbes discloses wherein the hydrocarbons produced from the well are more than a comparable process without the configuring step (Fig. 1; the comparable process is the theoretical/hypothetical same process as disclosed by El Mahbes without the configuring step of including a gas separator and having a gas lift effect per the 35 USC 112(b) interpretation described above).
El Mahbes is silent regarding wherein the hydrocarbons produced from the well are at least 5% or more than a comparable process without the configuring step.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the production amount as taught by El Mahbes so that it is at least 5% or more than a comparable process without the configuring step since the general 

Regarding claim 13, El Mahbes discloses wherein the hydrocarbons produced from the well are about the same or more than a comparable process without the configuring step (Fig. 1; the comparable process is the theoretical/hypothetical same process as disclosed by El Mahbes without the configuring step of including a gas separator and having a gas lift effect per the 35 USC 112(b) interpretation described above; the configuration step results in more hydrocarbon production).
El Mahbes is silent regarding wherein the comparable process uses at least 6% or more horsepower over the ESP run.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the horsepower usage as taught by El Mahbes so that the comparable process uses at least 6% or more horsepower over the ESP run since the general conditions of the claim are disclosed in the prior art (in which the general conditions are the use of the electrical submersible pump in a downhole completion/production operation). The modification would be performed for the purpose of reducing the amount of power used as well as for increasing the amount of commercial hydrocarbon production to increase revenue and to increase efficiency by saving either time or total recoverable production.


wherein the hydrocarbons produced from the well are about the same or more than a comparable process without the configuring step (Fig. 1; the comparable process is the theoretical/hypothetical same process as disclosed by El Mahbes without the configuring step of including a gas separator and having a gas lift effect per the 35 USC 112(b) interpretation described above; the configuration step results in more hydrocarbon production).
El Mahbes is silent regarding wherein the hydrocarbons produced from the well are at least 5% or more than a comparable process without the configuring step.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the production amount as taught by El Mahbes so that it is at least 5% or more than a comparable process without the configuring step since the general conditions of the claim are disclosed in the prior art (in which the general conditions are the use of the electrical submersible pump in a downhole completion/production operation). The modification would be performed for the purpose of increasing the amount of commercial hydrocarbon production to increase revenue and to increase efficiency by saving either time or total recoverable production.
El Mahbes is silent regarding wherein the comparable process uses at least 6% or more horsepower over the ESP run.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the horsepower usage as taught by El Mahbes so that the comparable process uses at least 6% or more horsepower over the ESP run since the general conditions of the claim are disclosed in the prior art (in which the general conditions are the use of the electrical submersible pump in a downhole completion/production operation). The modification would be performed for the purpose of reducing the amount of power used as well as for increasing the amount of commercial hydrocarbon production to increase revenue and to increase efficiency by saving either time or total recoverable production.

Regarding claim 18, El Mahbes discloses wherein the system is configured such that velocity of a gas separated by the gas separator (Fig. 1; [0022] “encourages lighter fluids and gases to continue moving upward through the well 200”) separated by the gas separator is a critical velocity of reservoir fluid ([0030] “provides a tight clearance”; [0031] use the tight clearance to induce a gas lift effect by accelerating the wellbore fluids at or near critical velocity to assist with separation of entrained gases from liquids; [0032] “maintain the fluids at a relatively high velocity to maximize drawdown of the well 200 while reducing the presence of solids and gases that are drawn into the electric submersible pump 102”).
El Mahbes is silent regarding wherein the system is configured such that velocity of a gas separated by the gas separator is above a critical velocity of reservoir fluid.
One of ordinary skill in the art having problems with the presence of too much gas in downhole pumps which thus reduce the efficiency of downhole pumps would have looked to increasing the velocity of the produced gas and would have been able to narrow the group of potential gas velocities to a finite group of three known options (the gas velocity is either below 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the gas velocity as taught by El Mahbes so that it is above a critical velocity of reservoir fluid since it is obvious to try from a finite/limited number of options (the gas velocity is either below critical velocity, at critical velocity, or above critical velocity), in order to yield the predictable result and benefit of providing a sufficient gas velocity to assist with the separation of entrained gases from the liquids so that the separated free gas can bypass the pump (El Mahbes; [0031] Bernoulli’s principle and separation of gas from liquid) with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Regarding claims 19-20, El Mahbes discloses wherein the central tubing within the casing comprises a clearance of the casing diameter uphole from the electrical submersible pump (Fig. 1).
El Mahbes is silent regarding a clearance which is less than about 30% of the casing diameter.
El Mahbes teaches a clearance which is less than about 30% of the casing diameter ([0030] “cross-sectional width of the external annular space is between about 2.5% to about 12% of the diameter of the well casing 208”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the clearance as taught by El Mahbes so that it is less than about 30% of the casing diameter as taught by El Mahbes and by having the clearance still remain larger than the clearance between the shroud 114 and the well casing 208. The modification .

Claim(s) 6-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Mahbes et al. US20200362683 in view of Camilleri US8448699.
Regarding claims 6-7, El Mahbes discloses wherein the configuring step comprises suspending the electrical submersible pump from the central tubing (Fig. 1).
El Mahbes is silent regarding wherein the configuring step comprises employing one or more additional tubing strings into the annulus that extend at least from a surface into the well and terminate uphole from the electrical submersible pump.
Camilleri teaches wherein the configuring step comprises employing one or more additional tubing strings into the annulus that extend at least from a surface into the well and terminate uphole from the electrical submersible pump (Fig. 3; tube 84 for gas component 52 in which tube 84 is in annulus between tube 84 and well casing 38 and tube 84 is uphole from pump 44).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the process as taught by El Mahbes to include the additional tubing string in the annulus for mixture fluid production as taught by Camilleri for the purpose of allowing the tubing string be retrievable to replace and change the flow characteristics of the tubing string or to replace the tubing string in case of corrosion, and also for the purpose of independently carrying separated fluid flows so that they can be transported and processed separately at the surface to account for the different fluid mixtures.
El Mahbes in view of Camilleri is silent regarding wherein the sum of diameters of the central tubing and the one or more additional tubing strings is less than about 30% of the casing diameter uphole from the electrical submersible pump.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the sum of diameters as taught by El Mahbes in view of Camilleri so that it is less than about 30% of the casing diameter since the sum of diameters is a result effective variable in which smaller diameters will yield a reduction in pressure that assists with the separation of entrained gases from liquids (El Mahbes; [0031] Bernoulli’s principle and separation of gas from liquid). The modification would be performed for the purpose of providing a gas lift effect on any produced liquids in the annulus that has bypassed the pump.

Regarding claim 8, El Mahbes in view of Camilleri teaches wherein the mixture comprising reservoir gas and reservoir fluid is produced up the annulus wherein at least a portion of the mixture comprising reservoir gas and reservoir fluid produced up the annulus (El Mahbes; Fig. 1; [0022] “encourages lighter fluids and gases to continue moving upward through the well 200”) passes through the one or more additional tubing strings (Camilleri; Fig. 3; tube 84 for gas component 52).

Regarding claim 9, El Mahbes in view of Camilleri teaches wherein the one or more additional tubing strings comprise a diameter (Camilleri; Fig. 3; tube 84 for gas component 52).
El Mahbes in view of Camilleri is silent regarding wherein the one or more additional tubing strings comprise a smaller diameter than the central tubing.
Camilleri teaches wherein the one or more additional tubing strings comprise a smaller diameter than the central tubing (Fig. 3; tube 84 has a smaller diameter than tube 82; col. 4:21-41 the “The two tubes 82, 84 are used to independently carry the separated fluid components.”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the diameter of the tubing string(s) as taught by El Mahbes in 

Regarding claim 16, El Mahbes discloses the electrical submersible pump (Fig. 1 and 3; assembly of ESP 102 and multiphase diverter 106 and velocity tube assembly 104); to produce a mixture comprising reservoir fluid and reservoir gas up the annulus (Fig. 1 and 3; [0022] “encourages lighter fluids and gases to continue moving upward through the well 200”).
El Mahbes is silent regarding one or more tubing strings uphole from the electrical submersible pump wherein the one or more tubing strings are in the annulus between the casing and the central tubing wherein the one or more tubing strings are configured to produce a mixture comprising reservoir fluid and reservoir gas up the annulus through the one or more tubing strings.
Camilleri teaches one or more tubing strings uphole from the electrical submersible pump wherein the one or more tubing strings are in the annulus between the casing and the central tubing wherein the one or more tubing strings are configured to produce a mixture comprising reservoir fluid and reservoir gas up the annulus through the one or more tubing strings (Fig. 3; tube 84 for gas component 52 in which tube 84 is in annulus between tube 84 and well casing 38 and tube 84 is uphole from pump 44).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by El Mahbes to include the additional tubing string in the annulus for mixture fluid production as taught by Camilleri for the purpose of allowing the tubing string be retrievable to replace and change the flow characteristics of the tubing string or to replace the tubing string in case of corrosion, and also for the purpose of 

Regarding claim 17, El Mahbes in view of Camilleri teaches wherein the one or more tubing strings have a cross-section (Camilleri; Fig. 3; tube 84 for gas component 52 in which tube 84 has a cross-section) relative to the central tubing (El Mahbes; production tubing 214).
El Mahbes in view of Camilleri is silent regarding wherein the one or more tubing strings are smaller in cross-section than the central tubing.
Camilleri teaches wherein the one or more additional tubing strings comprise a smaller diameter than the central tubing (Fig. 3; tube 84 has a smaller diameter than tube 82; col. 4:21-41 the “The two tubes 82, 84 are used to independently carry the separated fluid components.”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the cross-section of the tubing string(s) as taught by El Mahbes in view of Camilleri so that the cross-section is smaller relative to the central tubing as taught by Camilleri for the purpose of independently carrying separated fluid flows so that they can be transported and processed separately at the surface to account for the different fluid mixtures as well as for the tubing string(s) to fit in the annulus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Saponja et al. US20200032637 teaches, in [0081], “the velocity of the gaseous portion of the reservoir fluid being conducted via the reservoir fluid conductor 6002 is greater than the critical liquid lifting velocity”.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	08/12/21